Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
	This application is a divisional of 15/532,568, now issued as US Patent 10,683,491, which is a 371 of PCT/EP2015/078586.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Claims 27-46 are pending.  

Election/Restrictions
Applicant elected with traverse of the species subtilase variant of SEQ ID NO:1 having substitutions X9E+X206L+X262E in the reply filed on December 4, 2020 is acknowledged.  Applicant has not submitted any arguments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 4, 2020. 

Terminal Disclaimer
The terminal disclaimer filed on February 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,262,388 and US 11,015,183 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

In view of the terminal disclaimer filed on February 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,262,388 and US 11,015,183 (issued from US Application 16/715,806), the nonstatutory double patenting rejection over claims 27-28, 42, and 44-46 of US Patent  10,262,388 (reference patent) in view of Mikkelsen (US 6,777,218 – form PTO-892) and the nonstatutory double patenting rejection over claims 27-28, 42, and 44-46 of US Application 16/715,806 (US 11,015,183) in view of Mikkelsen (US 6,777,218 – form PTO-892) have been withdrawn.

Claims 27-28, 42, and 44-46 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,162,089 (reference patent) in view of Mikkelsen (US 6,777,218 – form PTO-892).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 27-28, 42, and 44-46 of the instant application and claims 1-13 of the reference patent are both directed to variant subtilase, having protease activity, and having at least 80-90% sequence identity to the Bacillus lentus subtilase.  The Bacillus lentus subtilase of SEQ ID NO:1 of the instant application is 100% identical to the Bacillus lentus subtilase of SEQ ID NO:1 of the reference patent.  SEQ ID NO:2 of the instant application is also identical to SEQ ID NO:2 of the reference patent.
Regarding claim 27 of the instant application, claim 1 of the reference patent recites a subtilase variant comprising the X262E substitution (line 28), wherein the positions correspond to the position of SEQ ID NO:2 (lines 32-33), the variant has protease activity (line 34), and the variant has at least 80% but less than 100% sequence identity to SEQ ID NO:1 (lines 35-37) and claim 2 of the reference patent recites the limitation that the subtilase of claim 1 further comprises the X9E and X206L substitutions (lines 41 and 53). Therefore, the subtilase variant of claim 27 of the instant application is anticipated by the subtilase variant of claims 1-2 of the reference patent.
Regarding claim 28 of the instant application, claim 10 of the reference patent recites that the subtilase of claim 1 has at least 90% but less than 100% sequence identity to SEQ ID NO:1. Therefore, the subtilase variant of claim 28 is anticipated by the subtilase variant of claims 1 and 10 of the reference patent.
Regarding claim 42 of the instant application, claim 4 of the reference patent recites that the variant of claim 1 is a variant of subtilisn 309 (SEQ ID NO:1).  Therefore, the subtilase variant of claim 42 is anticipated by the subtilase variant of claims 1 and 4 of the reference patent.
Regarding the washing method recited in claims 27-28, 42, and 44-46 of the instant application, a method of using the detergent composition to clean a fabric, dishware or a hard surface is a contemplated utility of the detergent composition of the reference patent, as disclosed in Columns 65-67.   Therefore, claims 27-28, 42, and 44-46 of the instant application cannot be considered patentably distinct over claims 1-13 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1-13 of the reference patent to a method of using the variant subtilase in cleaning an object.  Reliance on the specification to show that the method claims of the instant application is a contemplated utility of the product described by the  reference application is a proper use of the specification of the reference application to support a nonstatutory double patent rejection, see MPEP 804(II)(B)(2)(a).
Alternatively, Mikkelsen discloses a method of an object, fabric, dishware, or hard surface, a laundry method or a dishwashing method comprising a detergent composition comprising a subtilase (Columns 23-33 and claims 24-25).	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference patent by using the detergent composition in a laundry or dishwashing cleaning method.  One of ordinary skill in the art at the time the invention was effectively filed would have been motivated to do so because a dishwashing or laundry method using a detergent compositions comprising of a subtilase was well known known and practiced.  One of ordinary skill in the art would have had a reasonable expectation of success since Mikkelsen discloses a laundry and dishwashing method using a detergent composition comprising a subtilase.  
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.  
Applicant argues that since independent claim of the instant application recites a method of cleaning object using a variant comprising the substitutions X9E+X206L+X262E and the claims of the instant application does not recite an alteration of X62D, which is required by the claims of the reference patent, it would not be obvious in view of the reference patent to have a variant without X62D.
This is not found persuasive.   Applicant’s argument would be valid in a two-way determination of distinctness.  However, MPEP 804 Section II. B. (b) states that “only a one-way determination of distinctness is needed in resolving the issue of double patenting, whether the invention claimed in the instant application would have been anticipated by, or an obvious variation of, the invention claimed in the patent... Similarly, even if the application under examination is the earlier-filed application, only a one-way determination of distinctness is needed to support a double patenting rejection in the absence of a finding: (A) that "the PTO is solely responsible for any delays" in prosecution of the earlier-filed application (In re Hubbell, 709 F.3d 1140, 1150, 106 USPQ2d 1032, 1039 (Fed. Cir. 2013); and (B) that the applicant could not have filed the conflicting claims in a single (i.e., the earlier-filed) application ( In re Kaplan, 789 F.2d 1574, 229 USPQ 678 (Fed. Cir. 1986)).”.  In the instant application, additional amino acid modifications, such as X62D, are not excluded from the claims of the instant application because the claims of the instant application are not limited to variant subtilase consisting of X9E+X206L+X262E substitutions.  A subtilase variant having X9E+X206L+X262E substitutions of the instant claims are recited in the claim 1-2 of the reference patent, as discussed above.  Therefore, claims 27-28, 42, and 44-46 of the instant application cannot be considered patentably distinct over claims 1-13 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-13 of the reference patent to a method of using the variant subtilase in cleaning an object.
Hence the rejection is maintained. 

Conclusion
Claims 27-46 are pending.
Claims 29-41 and 43 are withdrawn.
Claims 27-28, 42, and 44-46 are rejected.
None of the claims are allowable.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /YONG D PAK/ Primary Examiner, Art Unit 1652